

 
 
 
Exhibit 10.16(a)

AMENDMENT TO THE


MINERALS TECHNOLOGIES INC. NONFUNDED DEFERRED COMPENSATION AND SUPPLEMENTAL
SAVINGS PLAN




WHEREAS, Mineral Technologies Inc. (the "Employer") heretofore adopted the
Minerals Technologies Inc. Nonfunded Deferred Compensation and Supplemental
Savings Plan (the "Plan"); and


WHEREAS, the Employer reserved the right to amend the Plan; and


WHEREAS, the Employer desires to amend the Plan;


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2012, as
follows:




1.  
Section 4 of the Plan shall be amended to read in its entirety as follows:



A Participant may elect to defer any percentage of his or her Base Salary
Compensation for a Plan Year by filing an election with the Administrator
pursuant to Section 6.  Such deferral election shall apply to Base Salary
Compensation once all Compensation paid to the Participant in the Plan Year
reaches the Code Section 401(a)(17) limit for the year, including as
Compensation any amounts that would have been Compensation had they not been
deferred pursuant to Section 5.  Such deferral election shall not apply to any
Bonus Compensation.


For each payroll period in which a Participant defers Base Salary Compensation
pursuant to this Section 4, the Company shall credit a hypothetical matching
contribution of 100% of the first 3%, and 50% of the next 2%, of such deferred
Compensation.


2.Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.




IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 28th day of December, 2011.




        MINERALS TECHNOLOGIES INC.


                             By:  /s/ Patricia M. Casey
                             By:  /s/ Thomas J. Meek

